In re McCullUm, Brian; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “E”, No. 311-207; to the Court of Appeal, Fourth Circuit, No. 94KA-0855.
Writ granted for the sole purpose of remanding to the Fourth Circuit Court of Appeal for reconsideration. Relator’s petition for post-conviction relief is not barred by the prescriptive'periods of La.C.Cr.P. art 930.8 A as the facts upon which relator bases his present claim were not known to him until August of 1992 when the Department of Corrections recomputed his release date according to the provisions of La.R.S. 15:571.3. See La.C.Cr.P. art. 930.8A(1).
DENNIS, J., not on panel.